935 F.2d 271
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joe STEFAN, Plaintiff-Appellant,v.The VILLAGE OF CANAL FULTON, S. Richard McLaughlin, RichardHanus, Art Morrison, Ed Harbaugh, Joseph Drew,Defendants-Appellees.
No. 90-3705.
United States Court of Appeals, Sixth Circuit.
June 5, 1991.

Before ALAN B. NORRIS and SUHRHEINRICH, Circuit Judges and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff, Joe, Stefan, appeals from the order of the district court granting summary judgment to defendants and dismissing defendant's state claims.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting judgment to defendants.


3
As the reasons why judgment should be entered for the defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning set out by that court in its opinion delivered in open court on July 11, 1990.